Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 01/26/2021.
 	Claims 1-20 are pending in this application. This action is made Final.

Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 11/23/2020, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 5-9, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bourque et al. (US Pub No. 2010/0168996), in view of Bigby et al. (US Pub No. 2014/0025486).
As per claim 1, Bourque teaches a method of reducing latency in a graphical environment provided via information technology infrastructure comprising:
	receiving (i.e. a query including the search term "Main St" was performed, [0024]), by a data processing system, location information (i.e. Libertyville, III, [0021]; Main St, [0024]; Chicago, [0035]);  of a computing device (i.e. At approximately 6:00 A.M. on a Wednesday during the winter a user enters a vehicle in downtown Chicago, [0035]);
	determining, by the data processing system, a first plurality of content items each having an entry in a location field that satisfies a boundary (i.e. within a 10 mile radius, [0021]) condition formed from the location information (i.e. The search engine identifies the search query and compares the query to historical query information contained within one or more databases, [0035]);
	selecting (i.e. The icon is representative of the category within which the search result is associated, [0024]), by the data processing system from the first plurality of content items, a second plurality of content items that are assigned to the first category of a plurality categories based on a load balancing technique that prioritizes content items based on a remaining number of times each content items is to be displayed and a duration during which the content items is to be displayed for the remaining number of times (i.e. a restaurant icon 54, a fuel source icon 56, a parking location icon 58, and arts and entertainment icon 60 and a lodging icon 62, [0021]); followed by several other fast food restaurants, as well as additional Dunkin Donut locations, [0035]);
	retrieving, by the data processing system from a data structure stored in memory, a plurality of values corresponding to the second plurality of content items, the plurality of values indicating a likelihood of interaction with the plurality of content items (i.e. The search engine also identified the user's contextual information ... it was identified that the user had traveled to Dunkin Donuts 12 previous times during the work week, at approximately 6:00 A.M., during the winter while on his way to work after initiating the same or similar query. The user had previously traveled to "Starbucks" only 3 times, and therefore this location had been assigned a lower priority value, [0035]);
	selecting, by the data processing system responsive to a content request having no keywords (i.e. mixed categories, [0029]), a content item object from the second plurality of content items based on the plurality of values (i.e. a Dunkin Donut location without available parking was placed towards the bottom of the list, even though it was closer to the desired route, [0035]); and
	providing, by the data processing system via a network, the content item object to the computing device to cause the computing device to render the content item object in the graphical environment (i.e. The user selects a Dunkin Donut location that is closest to the desired route and that has convenient available parking in close proximity, [0035]).
	Bourque teaches:
selecting, by the data processing system from the first plurality of content items, a second plurality of content items that are assigned to the first category of a plurality categories [based on a load balancing technique that prioritizes content items based on a remaining number of times each content items is to be displayed and a duration during which the content items is to be displayed for the remaining number of times] (i.e. The icon is representative of the category within which the search result is associated, [0024]; (i.e. a restaurant icon 54, a fuel source icon 56, a parking location icon 58, and arts and entertainment icon 60 and a lodging icon 62, [0021]); followed by several other fast food restaurants, as well as additional Dunkin Donut locations, [0035])
Bourque does not seem to explicitly teach “selecting ... based on a load balancing technique that prioritizes content items based on a remaining number of times each content items is to be displayed and a duration during which the content items is to be displayed for the remaining number of times”.
However, Bigby teaches:
selecting a second plurality of content items that are assigned to a first category of a plurality of categories based on a load balancing technique that prioritizes content items based on a remaining number of times each content items is to be displayed and a duration during which the content items is to be displayed for the remaining number of times (i.e. scheduling advertisements in a system having at least two classes of advertisements; The measure may be the fraction of impressions remaining to be served divided by the fraction of time remaining to fulfill the contract; a determination is made whether there are any Class I (guaranteed) impressions (advertisements) to be delivered, [0033 - 0034]).
It would have been obvious to one of ordinary skill of the art having the teaching of Bourque, Bigby before the effective filing date of the claimed invention to modify the system of Bourque to include the limitations as taught by Bigby. One of ordinary skill in the art would be motivated to make this combination in order to estimate a respective fraction of delivered advertisement impressions that result in a response from a user for each of a plurality of advertising contracts in view of Bigby ([0016]), as doing so would give the added benefit of scheduling an advertising line under the contract having the highest value per impression at a next available advertising window as taught by Bigby ([0016]).

As per claim 5, Bigby teaches the method of claim 1, comprising:
	determining, by the data processing system, the duration and a resource availability of each of the first plurality of content items (i.e. scheduling advertisements in a system having at least two classes of advertisements; The measure may be the fraction of impressions remaining to be served divided by the fraction of time remaining to fulfill the contract; a determination is made whether there are any Class I (guaranteed) impressions (advertisements) to be delivered, [0033 - 0034]); and
	inputting, by the data processing system, the duration and the resource availability into the load balancing technique to categorized the first plurality of content items into a plurality of categories, wherein the first category ranks higher than a second category based on an output of the load balancing technique (i.e. scheduling advertisements in a system having at least two classes of advertisements; The measure may be the fraction of impressions remaining to be served divided by the fraction of time remaining to fulfill the contract; a determination is made whether there are any Class I (guaranteed) impressions (advertisements) to be delivered, [0033 - 0034]).

As per claim 6, Bigby teaches the method of claim 1, comprising:
	accessing, by the data processing system, an impression record data structure for the first plurality of content items to retrieve, from a view field, a priority value for each of the first plurality of content items (i.e. Class II prices are generally lower than Class I, so Class II advertisers are capable of purchasing impressions in much larger numbers than Class I advertisers. Also, in Class II, generally the bigger advertising contracts have lower values per impression, [0025]); and
	determining, by the data processing system, the second plurality of content items from the first plurality of content items based on a combination of the plurality value (i.e. Permissible over-scheduling may include any combination of (1) Class I advertising less than or equal to the total amount of advertising space inventory, plus (2) any amount of Class II advertising, [0024]).

As per claim 7, Bourque teaches  the method of claim 1, comprising determining, by the data processing system, the plurality of values based on historical terms (i.e. historical data, [0017]) input by a plurality of different computing devices for the location associated with the location information (i.e. If a user identifies one or more POIs the information is updated within the database 14, [0016]).

As per claim 8, Bigby teaches the method of claim 1, comprising determining, by the data processing system, the plurality of values based on a number of HTML requests to access a resource corresponding to each of the second plurality of content items (i.e. If a large number of impressions are to be served for a given line, the total number of impressions to be served is divided into periodic groups over the period of time in which the impressions are guaranteed to be rendered, [0035]).

As per claim 9, Bourque teaches the method of claim 1, comprising determining, by the data processing system, the plurality of values based on a Doppler radar forecast for a location associated with the location information (i.e. weather conditions, [0017]).

As per claim 13, Bourque teaches the method of claim 1, comprising converting a portion of an electronic map in the graphical environment into structured content configured to display the content item object (i.e. The database 14 includes information relating to geographical roadways and routes. A variety of commercially available databases containing map and atlas related information are suitable, [0016]; Now referring to FIGS. 3-6, exemplary interfaces 12 are provided. As an example, the first exemplary interface (FIG. 3) represents a search for "Libertyville, Ill." and all restaurants within a 10 mile radius, [0021]).

As per claim 14, Bourque teaches the method of claim 1, comprising receiving, by the data processing system, the content request from the computing device, the content request generated responsive to a location search query comprising a city, a town, or a state, the search query having no keywords (i.e. a query including the search term "Main St" was performed, [0024]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US Pub No. 2011/0035397), in view of Bourque et al. (US Pub No. 2010/0168996).
As per claim 15, Joshi teaches a system comprising:
a data processing system (i.e. Search queries received at different search engines may be separated for analysis, [0020]) comprising one or more processors and a data repository in memory, the data processing system configured to:
maintain (i.e. The frequency vectors may be represented in a table according to the query, [0027]; the system 100 analyzes query log data 114 based on the search query, e.g. "San Francisco," as well as related search queries, e.g. "San Francisco Chronicle," "San Francisco airport," "San Francisco 49ers," etc., referred to as "related queries," that have been previously submitted to one or more vertical search engines, [0017]) a first association between a location and a first topic (i.e. news, financial, sports, shopping, [0016]) derived from a first number of historic search queries (i.e. the system constructs frequency vector, [0025]) received from a first plurality of computing devices (i.e. A vertical search engine or A horizontal search engine, [0016]) within a predetermined distance of the location,  and a second association between the location and a second topic (i.e. a subset, or focused, specialized ... the search query that is related to a specific topic, theme, or property, [0016]; names of consumer products such as "digital cameras" or "DVD players" may be searched from a "shopping" vertical substantially more often than from a "news" vertical, [0020]) derived from a second number of historic search queries received from a second plurality of computing devices (i.e. A vertical search engine or A horizonal search engine, [0016]) within the predetermined distance of the location (i.e. when a user submits the query "San Francisco", [0017]; The frequency vectors may be represented in a table according to the query, the particular horizontal and/or vertical, and the entry corresponding to the query and the appropriate horizontal and/or vertical, [0027);
receive location information of a computing device executing an application presenting a map in a graphical environment, the location information indicating the computing device (i.e. user’s IP address, [0024]) is within the predetermined distance of the location (i.e. that matches a particular geographic region based on the user's location, which can be derived from the user's IP address, zip code, or other geographic information provided in the log data, [0024]);
identify a first plurality of candidate content items (i.e. The entry value may be proportional to the fraction of all queries for the corresponding horizontal and/or vertical within a given period of time, [0025]) each having an entry in a location field that satisfies a boundary condition (i.e. time frame; demographic information; other information, [0024]) formed from the location information (i.e. the system 100 may determine the most relevant information that matches the period of time, e.g. hourly, daily, weekly, monthly, yearly, etc., of the submitted query based on previously submitted queries within a related period of time ... that matches a particular geographic region based on the user's location, which can be derived from the user's IP address, zip code, or other geographic information provided in the log data, and/or a number of different international or regional search servers the user accessed when submitting the query, [0024]);
select, from the first plurality of content items (i.e. Based on the discovered query intent, the system 100 may provide and/or suggest the most relevant information to the user related to the query intent, [0017]), a content item associated with the first topic based on comparison the first number and the second number (i.e. In the event that a query is submitted most frequently to a horizontal search engine ... the system 100 may provide the user with information retrieved from the horizontal search engine, [0020]); and
provide, via a network, the content item to the computing device to cause the computing device to render the content item (i.e. to provide search results that will most likely relate to the user's intent behind the "San Francisco" query. The system 100 may also provide content to the user from these three verticals based on the "San Francisco" query, or content related to the property associated with these three verticals, [0027]) on the map in the graphical environment (i.e. the frequency vector may be displayed as a fraction, percentage, or other numerical representation, as well as a graphical representation, such as a bar graph, line graph, vector diagram, etc., [0025]).
Joshi teaches:
receive location information of a computing device [executing an application presenting a map] in a graphical environment, the location information indicating the computing device is within the predetermined distance of the location” as user IP’s address (i.e. The system 100 may also determine the most relevant information that matches a particular geographic region based on the user's location, which can be derived from the user's IP address, zip code, or other geographic information provided in the log data, and/or a number of different international or regional search servers the user accessed when submitting the query, [0024]);
provide, via a network, the content item to the computing device to cause the computing device to render the content item [on the map] in the graphical environment” as providing search results, [0027]; a graphical representation, such as a bar graph, line graph, vector diagram, etc., [0025]).
 	Joshi does not seem to specifically teach:
	“ ... receive ... a computing device executing an application presenting a map ...”;
	“provide ... to render the content item on the map ...”.
	Bourque teaches:
receive location information of a computing device executing an application presenting a map in a graphical environment, the location information indicating the computing device is within the predetermined distance of the location (i.e. At approximately 6:00 A.M. on a Wednesday during the winter a user enters a vehicle in downtown Chicago, Ill, [0035]; A search query is initiated for a brand of navigation systems, such as "Motorola.", [0037]).	
	provide, via a network, the content item to the computing device to cause the computing device to render the content item on the map in the graphical environment (i.e. Referring to FIG. 5, a query including the search term "Main St" was performed. The interface 12 includes the search results, [0024]; displaying the prioritized results on a navigation system graphical interface, [0005]).
It would have been obvious to one of ordinary skill of the art having the teaching of Joshi, Bourque before the effective filing date of the claimed invention to modify the system of Joshi to include the limitations as taught by Bourque. One of ordinary skill in the art would be motivated to make this combination in order to initiating a search query based at least in part upon a final destination in view of Bourque ([0005]), as doing so would give the added benefit of displaying the prioritized results on a navigation system graphical interface and providing pre-determined sub-searching categories for narrowing the prioritized list of results based at least in part upon one or more predetermined categories as taught by Bourque ([0005]).

Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bourque et al. (US Pub No. 2010/0168996), in view of Bigby et al. (US Pub No. 2014/0025486), as applied to claims above, and further in view of Forsblom et al. (US Pat No. 9,401,100).
As per claim 2, Bourque, Bigby do not seem to specifically teach forming, by the data processing system, the boundary condition based on a resolution of the graphical environment.
Forsblom teaches forming, by the data processing system, the boundary condition based on a resolution of the graphical environment (i.e. the query is matched to the zoom level of the map, col. 6, lines 3-12; depending on the geography of the region shown on the map. The borders of the bounding areas 50 is shown by way of example only, and in most embodiments,  this is hidden or rendered invisible on the map 46, col. 6, lines 13-31).	It would have been obvious to one of ordinary skill of the art having the teaching of Bourque, Bigby, Forsblom before the effective filing date of the claimed invention to modify the system of Bourque, Bigby to include the limitations as taught by Forsblom. One of ordinary skill in the art would be motivated to make this combination in order to generate a bounding area count of the number of marker objects that have coordinates within a first one of the bounding areas in view of Forsblom (col. 2, line 54 to col. 3, line 10), as doing so would give the added benefit of selectively aggregating marker objects on a map is contemplated as taught by Forsblom (col. 2, line 54 to col. 3, line 10).

As per claim 3, Bourque, Bigby do not seem to specifically teach:
	identifying, by the data processing system, a zoom level of an electronic map in the graphical environment rendered by the computing device; and
	forming, by the data processing, system, the boundary condition based on the zoom level to identify the first plurality of content items viewable via the graphical environment rendered by the computing device.
Forsblom teaches:
	identifying, by the data processing system, a zoom level of an electronic map in the graphical environment rendered by the computing device (i.e. map navigation inputs to zoom out and zoom in to different views of the map, the map zoom command may also be invoked via a selection of the aggregate marker 56 with a mouse click or the like, col. 7, lines 52-67); and
	forming, by the data processing, system, the boundary condition based on the zoom level to identify the first plurality of content items viewable via the graphical environment rendered by the computing device (i.e. depending on the geography of the region shown on the map. The borders of the bounding areas 50 is shown by way of example only, and in most embodiments this is hidden or rendered invisible on the map 46, col. 6, lines 13-31).
It would have been obvious to one of ordinary skill of the art having the teaching of Bourque, Bigby, Forsblom before the effective filing date of the claimed invention to modify the system of Bourque, Bigby to include the limitations as taught by Forsblom. One of ordinary skill in the art would be motivated to make this combination in order to invoke the map zoom command via a selection of an aggregate marker in view of Forsblom (col. 7, lines 52-67), as doing so would give the added benefit of having the view expanded to show only the southeast bounding area as taught by Forsblom (col. 7, lines 52-67).
As per claim 4, Bourque, Bigby do not seem to specifically teach the following limitations, but Forsblom teaches:
	receiving, by the data processing system, an indication to zoom an electronic map in the graphical environment (i.e. a method for selectively aggregating marker objects on a map ... generating a bounding area count of the number of marker objects that have coordinates within a first one of the bounding areas ... If the bounding area count is greater than the predetermined threshold ... displaying a first aggregate marker in the first one of the bounding areas of the map ... if the bounding area count is less than the predetermined threshold ... displaying each of the marker objects within the first one of the bounding areas of the map, col. 2, line 54 to col. 3, line 10); and
	removing, by the data processing system responsive to the indication, one or more content items from the first plurality of content items that are not viewable (i.e. if the density of marker objects in the particular bounding area 50 is too high, that is, where too much visual clutter would result by displaying each of the marker objects in that bounding area 50, they are not displayed and instead represented with an aggregate marker, col. 6, lines 32-45).
It would have been obvious to one of ordinary skill of the art having the teaching of Bourque, Bigby, Forsblom before the effective filing date of the claimed invention to modify the system of Bourque, Bigby to include the limitations as taught by Forsblom. One of ordinary skill in the art would be motivated to make this combination in order to compare the bounding area count to a predetermined threshold, and select a first aggregate marker based on the comparison in view of Forsblom (col. 2, line 54 to col. 3, line 10), as doing so would give the added benefit of generating a new map view when a map zoom command is invoked as taught by Forsblom (col. 7, lines 52-67).

Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bourque et al. (US Pub No. 2010/0168996), in view of Bigby et al. (US Pub No. 2014/0025486), as applied to claims above, and further in view of Richter et al. (US Pub No. 2001/0044791).
As per claim 10, Bourque, Bigby do not seem to specifically teach selecting, by the data processing system, the content item object using a Bayes classifier.
	Richter teaches this limitation (i.e. providing related informational items by the automated clustering of algorithm outputs into a Bayesian-type Network ... the present invention is able to automate and accurately classify relationships between informational items, [0042]).
It would have been obvious to one of ordinary skill of the art having the teaching of Bourque, Bigby, Richter before the effective filing date of the claimed invention to modify the system of Bourque, Bigby to include the limitations as taught by Richter. One of ordinary skill in the art would be motivated to make this combination in order to provide related informational items by the automated clustering of algorithm outputs into a Bayesian-type Network in view of Richter ([0042]), as doing so would give the added benefit of automatically and accurately classifying relationships between informational items, as taught by Richter ([0042).

As per claim 11, Bourque, Bigby do not seem to specifically teach inputting, by the data processing system, the plurality of values into a Bayes classifier to select the content item object.
Richter teaches this limitation (i.e. providing related informational items by the automated clustering of algorithm outputs into a Bayesian-type Network ... the present invention is able to automate and accurately classify relationships between informational items, [0042]).
It would have been obvious to one of ordinary skill of the art having the teaching of Bourque, Bigby, Richter before the effective filing date of the claimed invention to modify the system of Bourque, Bigby to include the limitations as taught by Richter. One of ordinary skill in the art would be motivated to make this combination in order to provide related informational items by the automated clustering of algorithm outputs into a Bayesian-type Network in view of Richter ([0042]), as doing so would give the added benefit of automatically and accurately classifying relationships between informational items as taught by Richter ([0042).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bourque et al. (US Pub No. 2010/0168996), in view of Bigby et al. (US Pub No. 2014/0025486), as applied to claims above, and further in view of Church et al. (US Pub No. 2007/0136533).
As per claim 12, Bourque, Bigby do not seem to explicitly teach the following limitations, but Church teaches: identifying, by the data processing system, a bandwidth availability for the computing device (i.e. available data transmission bandwidth, [0033]);
generating, by the data processing system responsive to the bandwidth availability satisfying a threshold, a score for each of the second plurality of content items indicating the likelihood of interaction (i.e. A classifier is a function for example that maps an input attribute vector, x=(x1, x2, x3, x4, xn), to a confidence that the input belongs to a class, that is, f(x)=confidence(class), [0042]; Unless substantial gains are equally met by advances in bandwidth technology, pre-loading of data to pre-cached memory may increase in value toward optimizing user computing experiences, [0040]);
	inputting, by the data processing system, the plurality of values and the score into a Bayes classifier to select the content objects (i.e. A support vector machine (SVM) is an example of a classifier that can be employed ... Other directed and undirected model classification approaches include, e.g., naive Bayes, Bayesian networks, [0043]).
It would have been obvious to one of ordinary skill of the art having the teaching of Bourque, Bigby, Church before the effective filing date of the claimed invention to modify the system of Bourque, Bigby to include the limitations as taught by Church. One of ordinary skill in the art would be motivated to make this combination in order to pre-load various data on the pre-caches space, such as frequently visited web-pages, advertisements, in view of Church ([0037]), as doing so would give the added benefit of reaching target audiences by focusing advertisements on the end users' devices and in that way can capture the user's attention as taught by Church ([0056]).

Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US Pub No. 2011/0035397), in view of Bourque et al. (US Pub No. 2010/0168996), as applied to claims above, and further in view of Forsblom et al. (US Pat No. 9,401,100).
As per claim 16, Joshi, Bourque do not seem to specifically teach the following limitations, but Forsblom teaches:
	identify a zoom level of map in the graphical environment rendered by the computing device (i.e. map navigation inputs to zoom out and zoom in to different views of the map, the map zoom command may also be invoked via a selection of the aggregate marker 56 with a mouse click or the like, col. 7, lines 52-67); and
	from the boundary condition based on the zoom level to identify the first plurality of candidate content items viewable via the graphical environment rendered by the computing device (i.e. depending on the geography of the region shown on the map. The borders of the bounding areas 50 is shown by way of example only, and in most embodiments this is hidden or rendered invisible on the map 46, col. 6, lines 13-31).
It would have been obvious to one of ordinary skill of the art having the teaching of Joshi, Bourque, Forsblom before the effective filing date of the claimed invention to modify the system of Joshi, Bourque to include the limitations as taught by Forsblom. One of ordinary skill in the art would be motivated to make this combination in order to invoke the map zoom command via a selection of an aggregate marker in view of Forsblom (col. 7, lines 52-67), as doing so would give the added benefit of having the view expanded to show only the southeast bounding area as taught by Forsblom (col. 7, lines 52-67).

As per claim 17, Joshi, Bourque do not seem to specifically teach the following limitations, but Forsblom teaches:
receive an indication to zoom the map (i.e. a method for selectively aggregating marker objects on a map ... generating a bounding area count of the number of marker objects that have coordinates within a first one of the bounding areas ... If the bounding area count is greater than the predetermined threshold ... displaying a first aggregate marker in the first one of the bounding areas of the map ... if the bounding area count is less than the predetermined threshold ... displaying each of the marker objects within the first one of the bounding areas of the map, col. 2, line 54 to col. 3, line 10); and
	remove, responsive to the indication, one or more content items from the first plurality of candidate content items that are not viewable (i.e. if the density of marker objects in the particular bounding area 50 is too high, that is, where too much visual clutter would result by displaying each of the marker objects in that bounding area 50, they are not displayed and instead represented with an aggregate marker, col. 6, lines 32-45).
It would have been obvious to one of ordinary skill of the art having the teaching of Joshi, Bourque, Forsblom before the effective filing date of the claimed invention to modify the system of Joshi, Bourque to include the limitations as taught by Forsblom. One of ordinary skill in the art would be motivated to make this combination in order to compare the bounding area count to a predetermined threshold, and select a first aggregate marker based on the comparison in view of Forsblom (col. 2, line 54 to col. 3, line 10), as doing so would give the added benefit of generating a new map view when a map zoom command is invoked as taught by Forsblom (col. 7, lines 52-67).
Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US Pub No. 2011/0035397), in view of Bourque et al. (US Pub No. 2010/0168996), as applied to claims above, and further in view of Bigby et al. (US Pub No. 2014/0025486).
As per claim 18, Joshi, Bourque do not seem to specifically teach the following limitations, but Bigby teaches:
determining a duration and a resource availability for each of the first plurality of candidate content items (i.e. scheduling advertisements in a system having at least two classes of advertisements; The measure may be the fraction of impressions remaining to be served divided by the fraction of time remaining to fulfill the contract; a determination is made whether there are any Class I (guaranteed) impression
 (advertisements) to be delivered, [0033 - 0034]);
 	input the duration and the resource availability into a load balancing technique to categorize the first plurality of candidate content items into a plurality of categories, wherein first category of the plurality of categories ranks higher than a second category of the plurality of categories based on an output of the load balancing technique (i.e. scheduling advertisements in a system having at least two classes of advertisements; The measure may be the fraction of impressions remaining to be served divided by the fraction of time remaining to fulfill the contract; a determination is made whether there are any Class I (guaranteed) impressions (advertisements) to be delivered, [0033 - 0034]).
It would have been obvious to one of ordinary skill of the art having the teaching of Joshi, Bourque, Bigby before the effective filing date of the claimed invention to modify the system of Joshi, Bourque to include the limitations as taught by Bigby. One of ordinary skill in the art would be motivated to make this combination in order to estimate a respective fraction of delivered advertisement impressions that result in a response from a user for each of a plurality of advertising contracts in view of Bigby ([0016]), as doing so would give the added benefit of scheduling an advertising line under the contract having the highest value per impression at a next available advertising window as taught by Bigby ([0016]).

As per claim 19, Joshi, Bourque do not seem to specifically the following limitations, but Bigby teaches:
access an impression record data structure for the first plurality of candidate content items to retrieve, from a view field, a priority value for each of the first plurality of candidate content items (i.e. scheduling advertisements in a system having at least two classes of advertisements; The measure may be the fraction of impressions remaining to be served divided by the fraction of time remaining to fulfill the contract; a determination is made whether there are any Class I (guaranteed) impressions (advertisements) to be delivered, [0033 - 0034]);
 determining a second plurality of content items from the first plurality of candidate content items based on a combination of the priority value (i.e. scheduling advertisements in a system having at least two classes of advertisements; The measure may be the fraction of impressions remaining to be served divided by the fraction of time remaining to fulfill the contract; a determination is made whether there are any Class I (guaranteed) impressions (advertisements) to be delivered, [0033 - 0034]).
It would have been obvious to one of ordinary skill of the art having the teaching of Joshi, Bourque, Bigby before the effective filing date of the claimed invention to modify the system of Joshi, Bourque to include the limitations as taught by Bigby. One of ordinary skill in the art would be motivated to make this combination in order to estimate a respective fraction of delivered advertisement impressions that result in a response from a user for each of a plurality of advertising contracts in view of Bigby ([0016]), as doing so would give the added benefit of scheduling an advertising line under the contract having the highest value per impression at a next available advertising window as taught by Bigby ([0016]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US Pub No. 2011/0035397), in view of Bourque et al. (US Pub No. 2010/0168996), as applied to claims above, and further in view of Richter etal. (US Pub No. 2001/0044791).
As per claim 20, Joshi, Bourque do not seem to specifically teach the data processing system comprises a classifier, the data processing system further configured to select content item further based on a Bayes classification technique.
Richter teaches this limitation (i.e. providing related informational items by the automated clustering of algorithm outputs into a Bayesian-type Network ... the present invention is able to automate and accurately classify relationships between informational items, [0042]).
It would have been obvious to one of ordinary skill of the art having the teaching of Joshi, Bourque, Richter before the effective filing date of the claimed invention to modify the system of Joshi, Bourque to include the limitations as taught by Richter. One of ordinary skill in the art would be motivated to make this combination in order to provide related informational items by the automated clustering of algorithm outputs into a Bayesian-type Network in view of Richter ([0042]), as doing so would give the added benefit of automate and accurately classifying relationships between informational items. as taught by Richter ([0042).

Response to Arguments
Applicant's arguments with respect to claims 1 - 20 have been considered but are moot in view of the new ground(s) of rejection. 
As discussed, Bigby teaches “a second plurality of content items that are assigned to a first category of a plurality of categories based on a load balancing technique that prioritizes content items based on a remaining number of times” as each content items is to be displayed and a duration during which the content items is to be displayed for the remaining number of times limitation equates to scheduling advertisements in a system having at least two classes of advertisements; The measure may be the fraction of impressions remaining to be served divided by the fraction of time remaining to fulfill the contract; a determination is made whether there are any Class I (guaranteed) impressions (advertisements) to be delivered, [0033 - 0034].
A second plurality of content items that are assigned to a first category of a plurality of categories limitation equates to a determination is made whether there are any Class I (guaranteed) impressions (advertisements) to be delivered, [0034].
A first category limitation equates to Class I, [0034].
A remaining number of times each content items is to be displayed limitation equates to impressions remaining to be served, [0033].
Duration during which the content items is to be displayed for the remaining number of times limitation equates to time remining to fulfill the contract, [0033].


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MIRANDA LE/Primary Examiner, Art Unit 2153